     Case: 1:20-cv-02112 Document #: 73 Filed: 08/28/20 Page 1 of 6 PageID #:943




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION (CHICAGO)

LIBERTARIAN PARTY OF ILLINOIS,                       )
ILLINOIS GREEN PARTY, DAVID                          )
F. BLACK, SHELDON SCHAFER,                           )
RICHARD J. WHITNEY, WILLIAM                          )
REDPATH, BENNETT W. MORRIS,                          )
MARCUS THRONEBURG,                                   )
                                                     )
                 Plaintiffs,                         )
                                                     )
and ALEXANDER (AJ) RUGGIERI,                         )
                                                     ) Case No. 1:20-cv-02112
                 Prospective Intervenor-Plaintiff,   )
                                                     ) Hon. Charles R. Norgle
        vs.                                          )
                                                     )
J.B. PRITZKER, in his official capacity              )
as Governor of Illinois,                             )
                                                     )
and WILLIAM J. CADIGAN, KATHERINE S.                 )
O'BRIEN,         LAURA        K.    DONAHUE,         )
CASSANDRA B. WATSON, WILLIAM R.                      )
HAINE, IAN K. LINNABARY, CHARLES W.                  )
SCHOLZ, WILLIAM M. MCGUFFAGE, in                     )
their official capacities as Board Members for       )
the Illinois State Board of Elections,               )
                                                     )
                 Defendants.                         )


            PROSPECTIVE INTERVENOR ALEXANDER RUGGIERI’S
       RESPONSE TO NON-PARTY GERMAINE LIGHT’S MOTION TO DISMISS

        Prospective Intervenor-Plaintiff Alexander (AJ) Ruggieri (“Ruggieri”), through his

undersigned counsel, states as follows for his Response to Non-Party Germaine Light’s Motion to

Dismiss:




ClarkHill\98090\406501\260660728.v1-8/28/20
     Case: 1:20-cv-02112 Document #: 73 Filed: 08/28/20 Page 2 of 6 PageID #:944




                                              Introduction

        On June 23, 2020, Ruggieri filed a Motion to Intervene as Plaintiff in the above-captioned

case. See ECF No. 44. In violation of this Court’s Local Rule 5.6, non-party Germaine Light

(“Light”) filed an Objection in Opposition to Intervenor Ruggieri’s Motion to Intervene (the

“Opposition”). See ECF No. 51.

        Light is a political opponent of Ruggieri who has objected to his candidacy for the Illinois

State Senate before the Illinois State Board of Elections (“SBE”). See ECF No. 68, Ex. 1. Ruggieri

prevailed before the SBE despite a Hearing Officer’s Recommendation to the contrary. See ECF

No. 68, Ex. 1. While not included in her Motion, Light has now appealed that SBE Decision to

the Circuit Court of Cook County, where it pends as Case No. 2020 COEL 18, thus continuing her

fight to prevent Ruggieri from appearing on the 2020 General Election ballot. See Ex. 1.

        Light has now come before this Court yet again in violation of Local Rule 5.6 and has filed

a Motion to Dismiss Ruggieri’s Complaint as moot under Rule 12(b)(6) (“the Motion”). There are

a number of problems with the Motion, and it should be summarily dismissed. First, as a non-

party, and without leave of Court, Light has no right to have filed her Motion, and it should be

stricken from the record for the reasons set forth by Ruggieri’s motion to strike Light’s prior

improper pleading. See ECF No. 65. Second, even if she had obtained leave of this Court, as a

non-party, Rule 12(b)(6) is inapplicable to Light, and she may obtain no relief under the rule.

Third, even if Light were a party, her Motion would be premature, as this Court has not yet ruled

on Ruggieri’s Motion to Intervene here. Lastly, Light’s claim that Ruggieri’s claim is moot is

belied by the fact that she continues her objection to Ruggieri’s candidacy by having appealed to

the Circuit Court of Cook County, where she again asks that Ruggieri be removed from the ballot.




                                                   2
ClarkHill\98090\406501\260660728.v1-8/28/20
      Case: 1:20-cv-02112 Document #: 73 Filed: 08/28/20 Page 3 of 6 PageID #:945




Because the Motion is improper procedurally and as a matter of fact, it must be denied, such as it

is.

                                              Argument

        The Motion should be stricken because Light is not a party here and has not obtained prior

Court approval, as required by Local Rule 5.6. As set forth fully in Ruggieri’s Motion to Strike

Light’s prior unauthorized filing in opposition to his Petition to Intervene, “the only document

a nonparty may file without prior approval is a motion to intervene under Federal Rule of Civil

Procedure 24.” Rubin v. Islamic Republic of Iran, No. 03 CV 9370, 2008 WL 2531197, * 1 (N.D.

Ill. June 25, 2008). See ECF No. 65. Light is not a party to this case, she has not filed a motion to

intervene, and she did not seek and obtain this Court’s approval before she filed her Motion.

Consequently, Light’s Motion is improper under Rule 5.6 and should be stricken from the docket.

        Similarly, Light has no standing to avail herself of Rule 12(b)(6), as that rule permits parties

– not non-parties -- to assert defenses to claims for relief. FED. R. CIV. P. 12(b)(6). As the Rule

plainly states, in pertinent part, “Every defense to a claim for relief in any pleading must be asserted

in the responsive pleading if one is required. But a party may assert the following defenses by

motion . . .” Id. Light is not a party to this case, and no relief is sought against her. She has no

standing to bring any motion under Rule 12(b)(6) under the plain language of the Rule. Similarly,

there is no defense she may assert, as there are no claims made against her. As such, the Motion,

such as it is, must be denied.

        Moreover, the Complaint that Light seeks to dismiss has not yet been permitted to be filed.

Ruggieri’s Petition to Intervene has not yet been ruled upon. There is, at this point, literally nothing

that may be dismissed, or to which defenses must be asserted, especially by a non-party.




                                                   3
ClarkHill\98090\406501\260660728.v1-8/28/20
     Case: 1:20-cv-02112 Document #: 73 Filed: 08/28/20 Page 4 of 6 PageID #:946




        Finally, Ruggieri’s claim is not moot. While Ruggieri prevailed before the SBE, Light has

appealed that decision to the Circuit Court of Cook County pursuant to Section 10-10.1 of the

Election Code. See Ex. 1. In her Petition for Judicial Review, Light takes issue with the SBE’s

ruling, and asks the Court to “enter an Order reversing the Electoral Board’s Decision overruling

[her] Objection” to Ruggieri’s candidacy. See Ex. 1, p. 10. Thus, it is the Circuit Court could

conceivably reverse the SBE, and order Ruggieri to be removed from the ballot.

        A claim is considered to be moot when a court’s decision will no longer affect the rights

of the litigants but would rather be “an opinion advising what the law would be upon a hypothetical

state of facts.” North Carolina v. Rice, 404 U.S. 244, 246 (1971). The controversy between Light

and Ruggieri is far from hypothetical – it is live and continuing. Therefore Ruggieri’s claim before

this Court is not moot.

        WHEREFORE, for all the foregoing reasons, Ruggieri respectfully asks this Court to

deny Light’s Motion to Dismiss and for such further relief this Court deems just and proper.


                                              Respectfully submitted,
                                              Alexander (AJ) Ruggieri


                                              /s/____John Fogarty, Jr.____________
                                              Counsel for the Intervenor


John G. Fogarty, Jr.
(ARDC No. 6257898)
Clark Hill PLC
130 E. Randolph, Suite 3900
Chicago, Illinois 60601
(773) 680-4962 (cell)
(773) 681-7147 (fax)
jfogarty@clarkhill.com



                                                 4
ClarkHill\98090\406501\260660728.v1-8/28/20
     Case: 1:20-cv-02112 Document #: 73 Filed: 08/28/20 Page 5 of 6 PageID #:947




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION (CHICAGO)

LIBERTARIAN PARTY OF ILLINOIS,                      )
ILLINOIS GREEN PARTY, DAVID                         )
F. BLACK, SHELDON SCHAFER,                          )
RICHARD J. WHITNEY, WILLIAM                         )
REDPATH, BENNETT W. MORRIS,                         )
MARCUS THRONEBURG,                                  )
                                                    )
                 Plaintiffs,                        )
                                                    )
and ALEXANDER (AJ) RUGGIERI,                        )
                                                    ) Case No. 1:20-cv-02112
                 Intervenor-Plaintiff,              )
                                                    ) Hon. Charles R. Norgle
        vs.                                         )
                                                    )
J.B. PRITZKER, in his official capacity             )
as Governor of Illinois,                            )
                                                    )
and WILLIAM J. CADIGAN, KATHERINE S.                )
O'BRIEN,         LAURA        K.    DONAHUE,        )
CASSANDRA B. WATSON, WILLIAM R.                     )
HAINE, IAN K. LINNABARY, CHARLES W.                 )
SCHOLZ, WILLIAM M. MCGUFFAGE, in                    )
their official capacities as Board Members for      )
the Illinois State Board of Elections,              )
                                                    )
                 Defendants.                        )


                                        CERTIFICATE OF SERVICE

       The undersigned, Katherine Murray, a non-attorney, do hereby certify that I caused a
copy of the foregoing Prospective Intervenor Alexander Ruggieri’s Response to Non-Party
Germaine Light’s Motion to Dismiss to be served on all counsel of record via notice from the
Northern District of Illinois’s CM/ECF e-filing notification system on August 28, 2020.



                                                         /s/ Katherine Murray
                                                         Katherine Murray




ClarkHill\98090\406501\260660678.v1-8/28/20
     Case: 1:20-cv-02112 Document #: 73 Filed: 08/28/20 Page 6 of 6 PageID #:948




Katherine A. Murray
Clark Hill, PLC
130 East Randolph
Suite 3900
Chicago, Illinois 60601
Telephone: (312) 985-5900
Email: kmurray@clarkhill.com




ClarkHill\98090\406501\260660678.v1-8/28/20
